DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/1/2020 that is two pages long fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain a list of all patents, publications, or other information submitted .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 9/1/2020 that is 10 pages long was filed after the mailing date of the Non-Final Rejection on 9/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

Claims 20-39 have been examined and allowed over prior art of record.

Authorization for this examiner’s amendment was given via electronic communication with Jaron K. Brunner (Reg. No. 75,296) on 3/5/2021.

The listing of the claim will replace all prior versions and listings of claims in the application.
1-19.	(Cancelled). 
20.	(Previously Presented) A computer-implemented method, comprising:
receiving a request to process data submitted by a user device over a network; and
fulfilling the request by at least:
instantiating, by a hypervisor, a request instance based at least in part on a request instance configuration indicating a language runtime, application code executed by the request instance, and information indicating a portion of the application code to initially execute based at least in part on an entry point generated by at least bootstrapping the request instance;
providing the request and request data to the request instance; 
obtaining a response to the request generated by the request instance by at least processing the request data in accordance with the request; and
providing the response to a computer system associated with the request.
computer-implemented method further comprises:
generating a determination that the request instance has completed processing of the request data; and
deinstantiating the request instance as a result of the determination. 
22.	(Currently Amended) The computer-implemented method of claim 20, wherein the request to process the data is submitted to a frontend listener and forwarded to the hypervisor for fulfillment, where the frontend listener provides a work token, generated based at least in part on the request, to the hypervisor; and
wherein fulfilling the request further comprises causing the hypervisor to enqueue the work token.
23.	(Previously Presented) The computer-implemented method of claim 20, wherein instantiating the request instance further comprises copying, by the hypervisor, at least a portion of an application image to a memory partition for the request instance.
24.	(Currently Amended) The computer-implemented method of claim 23, wherein 
25.	(Previously presented) The computer-implemented method of claim 20, wherein the computer-implemented method further comprises generating the request instance based at least in part on generating, during execution, a snapshot of another request instance instantiated based at least in part on the request instance configuration.

one or more processors; and
memory that stores computer-executable instructions that, as a result of being executed, cause the one or more processors to:
obtain a request to process data by a request instance;
instantiate the request instance, based at least in part on a request instance configuration indicating a language runtime and information indicating a first portion of an application code to initially execute based at least in part on an entry point generated by at least copying the first portion of the application code from a shared memory region into a memory region allocated to the request instance, where the request instance executes the first portion of the application code[[,]] and the application code is supported by the language runtime indicated in the request instance configuration;
cause the request instance to process [[that ]]the data in accordance with the request to generate a response; and
provide, based at least in part on a set of factors, the response to a computer system associated with the request.
27.	(Previously Presented) The system of claim 26, wherein a first factor of the set of factors includes an indication that the request instance has completed processing of the data.
28.	(Previously Presented) The system of claim 26, wherein a first factor of the set of factors includes an expiration of an interval of time allotted for processing the request by the request instance.
29.	(Previously Presented) The system of claim 28, wherein the interval of time is defined in the request instance configuration.
30.	(Currently Amended) The system of claim 26, wherein the instructions that cause the processors to instantiate the request instance further include instructions that, as a result of being executed, cause the one or more processors to: 

load at least a portion of the request instance image into memory allocated for the request instance; 
identify [[an ]]the entry point for execution of the request instance based at least in part on the first portion of the application code; and
begin execution of the request instance based at least in part on the entry point.
31.	(Previously Presented) The system of claim 26, wherein the memory further includes instructions that, as a result of being executed, cause the one or more processors to enqueue the request until at least one free slot associated with a hypervisor is available to instantiate the request instance.
32.	(Previously Presented) The system of claim 26, wherein the memory further includes instructions that, as a result of being executed, cause the one or more processors to:
generate a work token identifying the request maintained by a frontend listener;
enqueue the work token; and
wherein the instructions that cause the one or more processors to obtain the request to further include instructions that, as a result of being executed, cause the one or more processors to dequeue the work token and identify the request based at least in part on the work token.
33.	(Currently Amended) A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
enqueue a request including request data and an indication of an operation;

obtain, from a repository, a request instance image associated with the application; 
load at least a portion of the request instance image into memory allocated for the request instance; 
identify an entry point, generated by at least copying the portion of the request instance from a shared memory region to a memory region associated with the request instance, for execution of the request instance based at least in part on a first portion of the application; 
begin execution of the request instance based at least in part on the entry point; and
provide a response to the request to another system.
34.	(Currently Amended) The non-transitory computer-readable storage medium of claim 33, wherein instructions further include instructions that, as a result of being executed by the one or more processors of [[a]]the computer system, cause the computer system to execute a controller in a separate domain from a domain in which the hypervisor is executed.
35.	(Previously Presented) The non-transitory computer-readable storage medium of claim 34, wherein the controller determines, based at least in part on a measurement of capacity of the computer system, a set of requests, of which the request is a member, to concurrently process by the computer system.
36.	(Previously Presented) The non-transitory computer-readable storage medium of claim 33, wherein the request encodes information usable to locate the request data from a frontend listener.
37.	(Previously Presented) The non-transitory computer-readable storage medium of claim 33, wherein instructions further include instructions that, as a 
detect an attempt by the request instance to access the request data;
provide to the request instance the request data based at least in part on information included in the request; and
deinstantiate the request instance as a result of providing the response.
38.	(Previously Presented) The non-transitory computer-readable storage medium of claim 33, wherein instructions further include instructions that, as a result of being executed by the one or more processors of a computer system, cause the computer system to generate a snapshot of the request instance during processing of the request.
39.	(Previously Presented) The non-transitory computer-readable storage medium of claim 38, wherein instructions further include instructions that, as a result of being executed by the one or more processors of a computer system, cause the computer system to store the snapshot in a repository for execution of request instances for processing of additional requests.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed instantiation of a request instance based on information indicating a portion of the application to initially execute based on an entry point generated by bootstrapping the request instance, as recited in the independent claims as a whole.  
Chieueh (US 8,225,317) discloses triggering an exception during execution of a virtual machine that causes an exception handler memory location to be executed 
Lee (US 8,738,932) discloses processor based security for on chip security and trusted computing service for software applications (abstract).  A Core Root of Trust for Measurement is implemented for bootstrapping a measurement procedure (col. 2:47-62).  Entry points are authorized in private code and data pages and launched as a hypercall having an argument pointing to a security segment data structure (col. 8:64-67 and col. 9:1-10).
However, none of the discovered references anticipate or obviate the claimed instantiation of a request instance based on information indicating a portion of the application to initially execute based on an entry point generated by bootstrapping the request instance, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199